Lore, C. J.,
delivered the opinion of the court.
The record shows that the Justice after giving judgment opened the judgment and proceeded- to render another judgment, without its appearing upon the record that notice had been given to the plaintiff of the time of the application to open the judgment. The record also shows, however, that the plaintiff appeared and asked for the rendition of the second judgment. We hold upon the authority of Jester vs. Lekite, 5 Harring. 19, that the appearance of the plaintiff was a waiver of the notice, and that he is estopped from setting it up. The judgment is therefore reversed.